Citation Nr: 0721187	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased schedular rating for residuals of 
excision of exostosis from the proximal first metatarsal of 
the right foot, with residuals of a calcaneal osteotomy and 
Achilles lengthening, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board in 
September 2006 in order to afford the veteran with an 
examination for the purpose of determining the current level 
of disability experienced due to the right foot disability.


FINDING OF FACT

The disability resulting from the veteran's residuals of 
excision of exostosis from the proximal first metatarsal of 
the right foot, with residuals of a calcaneal osteotomy and 
Achilles lengthening is moderately severe in nature.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of excision of exostosis from the proximal first 
metatarsal of the right foot, with residuals of a calcaneal 
osteotomy and Achilles lengthening have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5015, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, May 2005, October 2006, and April 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the remand and the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the case and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran has been service connected for the captioned 
disability, rated as 10 percent disabling.  He submitted a 
claim for an increased rating, which was initially denied.  
An increase to 20 percent was subsequently awarded by a 
decision issued in April 2006.  The veteran contends that his 
disability warrants an even higher award.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, the Board will focus on the most recent 
medical evidence in deciding this claim, even though the 
complete record has been reviewed.  

The veteran was afforded a VA medical examination given in 
March 2007.  The examiner provided a very detailed summary of 
the relevant medical history, as well as a detailed 
recounting of the veteran's current complaints.  Briefly, the 
veteran underwent foot surgery in service in 1985 with a 
medial first metatarsal cuneiform exostosis removal.  In 
2003, a podiatry clinic note revealed a decreased medial arch 
with prominent exostosis of the right first cuneiform.  

The veteran underwent surgery in March 2005, which involved, 
among other things, Achilles tendon lengthening, medial 
calcaneal displacement osteotomy, internal fixation using 
screws, and Hoke fusion of the medial cuneiform/navicular of 
the right foot.  The veteran subsequently developed 
postoperative complications involving pins and screws.  An 
internal fixation of the calcaneus was removed in May 2005.  
The veteran underwent a VA compensation examination later in 
May 2005, but, because he was still recuperating from his 
surgery and its complications, an accurate assessment of the 
disability was not possible.  The Board's remand ensued, 
resulting in the March 2007 examination.  

The examiner noted that X-rays taken in April 2006 showed the 
right foot effusion of the navicular cuneiform area with the 
calcaneus had healed.  The examiner also noted that podiatry 
clinic notes reveal that the osteomyelitis has apparently 
healed.  

The veteran reported that he was off from work for about five 
months recuperating from his surgery and its postoperative 
complications, but that he was now back at work as a letter 
carrier, with the restriction that he be on his feet and/or 
walking for no more than two hours before being able to rest.  
The veteran reported to his examiner that he believed that 
his foot disability was worse now than it was before his 
operation.  He contended that he continues to have difficulty 
with getting a good shoe fit.  He complained of pressure over 
his right heel in the area of the calcaneal osteotomy, and 
that he feels pain in the heel when he drives with the right 
heel on the floor while the foot is on the accelerator.  

He reported that he has an altered gait, required to 
alleviate pressure on the area of exostosis of the dorsal 
medial aspect of the right foot.  He also complained that he 
is beginning to develop a bunion on the right foot, and that 
he has pain beneath the great toe on the right foot as he 
walks.  He complained of pain that is daily and constant, and 
that he cannot subject the right foot to constant weight 
bearing.  Posterio-lateral wear of the right heel of his shoe 
was noted.  He also complained of tenderness in the area of 
the pins used for fusion, that crossing the left foot over 
the right results in pain in the right, and that his right 
foot gets cold faster than his left.  

The examiner noted that the veteran's increased pain is 
related to his activities, and that there is decreased 
functional activity, though, as noted, the veteran is able to 
work with some restriction.  

On examination, the veteran was noted to have bilateral pes 
planus.  The tendo Achillis on the right side was somewhat 
thicker than on the left, which was attributed to the 
previous surgery, but it was in straight, normal alignment.  
The veteran was able to rise onto his tiptoes independently 
without holding, but could not walk on them.  He was not 
asked to walk on his heels.  A slight limp favoring the right 
foot was noted on arising to walk, but the veteran was able 
to walk in a standard heel-toe fashion, indicating no 
incoordination.  Peripheral circulation and sensation were 
normal in both feet.  

Range of motion as measured with a goniometer was 15 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  Subtalar 
joint motion was not restricted; inversion and eversion were 
normal and not painful.  Ankle motion was not painful.  There 
was a small dorsal exostosis at the base of the first 
metatarsal first cuneiform area which was slightly tender.  
Mid-foot rotation, inversion and eversion, pronation, and 
supination were not painful and not restricted.  

The examiner diagnosed dorsal exostosis of the first 
metatarsal cuneiform joint of the right foot; status post 
navicular first cuneiform fusion, tendo-Achillis lengthening, 
calcaneal osteotomy; and postoperative osteomyelitis, healed.  
The examiner also opined that, based on his examination and 
review of the veteran's record, this disability could be 
considered to be moderately severe based on his current range 
of motion and his activity level.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  As noted, where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco, supra.  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's right foot disability.  

The veteran's right foot disability has been evaluated 
utilizing Diagnostic Code 5015, benign new growth of bones.  
38 C.F.R. § 4.71a.  Diagnostic Code 5015, in turn, calls for 
evaluation to be based on limitation of motion of the 
affected parts in accordance with Diagnostic Code 5003, 
degenerative arthritis.  There is no diagnostic code specific 
to limitation of motion of the foot.  Rather, ankle motion 
may be rated or foot disability evaluated under Diagnostic 
Code 5284 for "foot injuries."  The Board also notes that 
the veteran has pes planus, which is rated under Diagnostic 
Code 5276.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5276, a 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over of medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilaterally or unilaterally.  A 20 percent rating 
is for application when there is severe disability as 
evidenced by objective evidence of unilateral marked 
deformity, accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  (As noted, the veteran's right foot disability 
is currently rated as 20 percent disabling.)  

A higher rating is not for application under Diagnostic Code 
5276 without pronounced disability as evidenced by marked 
pronation, extreme tenderness of plantar surface of the foot, 
marked inward displacement, and severe spasm of the tendo-
Achillis on manipulation that is not improved by orthopedic 
shoe or appliance.  The medical evidence here shows that the 
veteran's disability picture more nearly approximates the 
criteria required for currently assigned 20 percent rating, 
and that award of the higher, 30 percent, rating is not 
warranted.    

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds that none do.  
The highest assignable rating under Diagnostic Codes 5277 and 
5279 through 5282 is 10 percent.  Diagnostic Code 5278 
assesses claw foot (pes cavus), which the veteran does not 
have.  Diagnostic Codes 5283 and 5284 provide for award of 30 
percent ratings for malunion or nonunion of tarsal or 
metatarsal bones, or other foot injuries, but only when the 
disability can be characterized as being severe.  The 
veteran's current right foot disability has been 
characterized as being moderately severe by the examiner, 
which, under both Diagnostic Codes 5283 and 5284 warrants no 
more than a 20 percent disability rating.  The preponderance 
of the evidence is against the claim.

Although the veteran has, as noted above, reported that his 
employment is adversely affected by his right foot 
disability, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  While the veteran missed five 
months of work for a single foot operation, and has a rest 
limitation imposed in his work as a letter carrier, the 
current evidence of record does not demonstrate that his 
right foot disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that this disability has an 
adverse effect on employment, particularly because the 
veteran works as a letter carrier, but it bears emphasis that 
the schedular rating criteria are designed to take such 
problems into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  The veteran's manifestations of 
disability are contemplated by the rating criteria applicable 
to this case.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased schedular rating for residuals of 
excision of exostosis from the proximal first metatarsal of 
the right foot, with residuals of a calcaneal osteotomy and 
Achilles lengthening, currently rated as 20 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


